Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	In view of the Appeal brief filed on 7/13/2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Status of the application
3.	 Claims 1, 5, 8-11, 13, 19-21 are pending in this application.
Claim 1 has been amended.
Claims 2-4, 6, 7, 12, 14-18 have been cancelled.
Claims 1, 5, 8-11, 13, 19-21 have been rejected.

4.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1, 5, 8, 9, 10, 11, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. US 2006/0013779 in view of Stahl et al. USPN 6787167 B1 in view of Nielsen et al. 2013/0004601 in view of NPL Iscan et al. (in “Antimicrobial Screening of Mentha piperita Essential Oils") (hereinafter NPL Iscan et al.) and further in view of Winter et al. USPN 3222187.

6. 	Regarding claims 1, 10, 13, Dodds discloses a confectionary comprising mint flavor as an antimicrobial and flavor agent in an amount from 0.1 to 15 wt.% ([0081], [0084] e.g.in [0084], “Further, anti-microbial essential oils and flavor components such as “natural favoring agent, peppermint oil, and combinations etc. may be added) and it can include peppermint oil, natural flavoring agent. 
However, Dodds et al. is silent about (i) the ratio as claimed in claim 1 and (ii) the claim limitation of “the flavor composition has improved micro kill as compared to a composition containing the mint leaves without mint flavor’ as claimed in claim 1 and also “The mint flavoring has a microbe level reduction of at least 1 log as compared to the composition containing the mint leaves without mint flavor’ as claimed in amended claim 1.
In order to address the ratio, Stahl et al. discloses that mint leaves can be added as natural vegetable flavoring agent and in combination, mint oil can be used in chewing gum composition. (col 2 lines 8-10, col 3 lines 45-50 and Example 8, col 15 lines 65-67).
It is also to be noted that Stahl et al. discloses that mint leaves represent vegetable flavoring agent ( Stahl et al. col 2 lines 32-35) which is dried natural flavoring having an improved taste sensation (Stahl et al. col 2 lines 10-12) and mint and peppermint oil have good flavor aroma because of its pure form (Stahl et al. col 5 lines 60-65 and col 6 lines 1-10) and combinations (Stahl et al. at least in Example 8 of col 15 lines 65-67) and also peppermint oil, mint oil etc. have anti-bacterial effect as discussed above (in NPL Iscan et al. page 3943 col 1 second paragraph and col 2 first paragraph) and, therefore, provide the combined beneficial effect when used in the food composition including chewing gum (in Stahl et al. col 15 lines 65-67).
NPL lscan discloses that mint essential oil has many health benefit effects including anti -microbial effects exhibited by peppermint oil (page 3943 col 1 second paragraph and col 2 first paragraph). Therefore, NPL Iscan et al. discloses that the specific mint oil (for flavor also) used in Dodds and Stahl’s invention exhibit antimicrobial effects (in NPL Iscan et al., page 3944 col 2 para 6: in Table 2"; see table 2, inhibitory effects against a variety of microorganisms which is evaluated by comparing MIC between standard antimicrobial antibiotic e.g. Chloramphenicol).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dodds et al. ([0081], [0084] e.g. flavor agent mint oil or mixtures thereof 0.1-15 wt.% and mint oil is antimicrobial [0084]) to include the teaching of Stahl et al. to incorporate mint leaf powder as a source of dried natural flavoring agent having an improved taste in order to provide the combined beneficial effect of flavor and  taste (in Stahl et al. at least in col 1 lines 13-16, col 5 lines 55-60,  col 15 lines 65-67). 
It is also to be noted that the antimicrobial property is contributed by mint oil is inherent as disclosed by Dodds et al. ([0081], [0084]) and NPL Iscan et al. (in NPL Iscan et al., page 3943 col 1 second paragraph and col 2 first paragraph, page 3944 col 2 para 6: in Table 2"). The reason is the disclosed structure and function of mint oil is identical to the claimed mint oil and will inherently produce the identical antimicrobial property of the claimed invention. 
Regarding the claimed ratio, Dodds in view of Stahl et al. do not disclose the specific ratio between mint leaves and mint oil as claimed in claim 1.
 It is to be noted Dodds discloses a confectionary comprising mint flavor as an antimicrobial and flavor agent in an amount from 0.1 to 15 wt.% ([0081], [0084] e.g.in [0084],"Further, anti-microbial essential oils and flavor components such as “natural favoring agent, peppermint oil, and combinations etc. may be added) and it can include peppermint oil, natural flavoring agent and combinations thereof ([0084]).
Even if Stahl et al. discloses some ratios in examples (Example 8,9), however, Stahl et al. does not specifically disclose any specific claimed range ratio of peppermint leaves and peppermint oil as claimed in claim 1. However, these are the examples only. Stahl discloses broadly the amounts of aroma/ flavoring agents may be 0.01 to 30 wt.% of the final product (col 6 lines 4-9) which can be used in combination with flavor oil (e.g. peppermint oil) and it can include peppermint leave as powder together and which affect taste profile (col 5 lines 57, Examples 8,9 etc.). 
Therefore, it is within the skill of one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dodds et al. ([0081], [0084] e.g. flavor agent mint oil or mixtures thereof 0.1-15 wt.% and mint oil is antimicrobial [0084]) to include the teaching of Stahl et al. to incorporate mint leaf powder as a source of dried natural flavoring agent having an improved taste in order to provide the combined beneficial effect of flavor and  taste (in Stahl et al. at least in col 1 lines 13-16, col 5 lines 55-60,  col 15 lines 65-67) and would have been motivated to optimize from within the disclosed amounts of each of them as disclosed by Dodd et al. and Stahl et al. which will meet the claimed range amount of independent claim 1 in order to have desired taste and antimicrobial property as contributed by mint oil ( Dodd et al. ([0081], [0084] and antimicrobial property depends on the amount used and is optimizable by one of ordinary skill in the art by using the disclosed teaching by Stahl et al. at least in col 1 lines 13-16, col 5 lines 55-60,  col 15 lines 65-67, examples 7,8,9) and  antimicrobial effect is contributed by mint oil as disclosed by NPL Iscan et al. (in NPL Iscan et al., page 3943 col 1 second paragraph and col 2 first paragraph,  page 3944 col 2 para 6: in Table 2"; see table 2, inhibitory effects against a variety of microorganisms, page 3945 Table 2, inhibitory effects against a variety of microorganisms which is evaluated by comparing MIC between standard antimicrobial antibiotic e.g. Chloramphenicol) to achieve desired taste and antimicrobial property in the final chewing gum product as claimed in claim 1.
It is also to be noted that the disclosed mint oil as disclosed by Dodds et al. in view of Stahl and NPL Iscan is identical to the claimed mint oil and will inherently produce the claimed antimicrobial property as claimed in independent claim 1. 
Therefore, Dodds et al. in view of Stahl et al. and NPL Iscan et al. meet the claimed invention.
(Additionally), examiner addressed the issue by including Nielsen et al. to do the rejection using Dodds et al. in view of Stahl et al. and NPL Iscan et al. and Nielsen et al. In this rejection, all the above rejection will remain and examiner considered additionally Nielsen et al. for specific disclosure that mint leaves as flavoring agent can be included in food composition in an amount of from 0.25 to 0 2.5 % by weight of mint leaves ([0235], [0236]) as appetizer regulating agent (Motivation) can be used in a food composition. It is interpreted that this range amount can provide the benefit to serve as appetizer regulating agent when used in food. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention can consider the amount of mint leaf powder based on the benefit of mint leaf powder as appetizer regulation agent (Nielsen et al. 0.25 to 5.0% by weight of mint leaves [0235], [0236]) to modify Dodds et al. ([0081], [0084] e.g. flavor agent mint oil or mixtures thereof 0.1-15 wt.%) in view of Stahl et al. (discloses combinations in chewing gum in examples 8,9 of Stahl et al.) in view of NPL Iscan et al. (page 3944 col 2 para 6: in Table 2"; see table 2, mint oil is antimicrobial) and making an optimized ratio by optimizing from within the disclosed amounts of each of them which will be within the claimed range amount as claimed in claim 1 in order to have additional benefit of mint leaf powder as appetizer regulation agent (Nielsen et al. [0235], [0236]) in the final chewing gum product as claimed in claim 1. 
Therefore, when one of ordinary skill in the art would include Dodds flavor composition ([0081], [0084]) with Nielsen et al. having 0.25-5.0% (higher value) mint leaf (as disclosed by Nielsen et al. ([0235], [0236]) , and rest is mint oil (e.g. considering higher value of total mixtures thereof is 15% in [0081] , therefore, 10% by weight is peppermint oil of Dodds and rest 5% by weight mint leaf from Nielsen et al.), it meets the ratio of amended claim 1. 
Therefore, it is within the skill of one of ordinary skill in the art to optimize from within the disclosed amounts of each of them as which will meet the claimed range amount of independent claim 1 in order to have desired taste and antimicrobial property as contributed by mint oil ( Dodd et al. ([0081], [0084], Nielsen et al. [0235], [0236] and Stahl teaches both can be combined together , at least in examples 8,9 and range amount of flavor can be 0.01 to 30% by weight in col 6 lines 4-12 ). It is also to be noted that the antimicrobial property depends on the amount used and is optimizable by one of ordinary skill in the art by using the disclosed teaching by NPL Iscan et al. (in NPL Iscan et al., page 3943 col 1 second paragraph and col 2 first paragraph,  page 3944 col 2 para 6: in Table 2"; see table 2, inhibitory effects against a variety of microorganisms, page 3945 Table 2, inhibitory effects against a variety of microorganisms which is evaluated by comparing MIC between standard antimicrobial antibiotic e.g. Chloramphenicol) to achieve desired taste and antimicrobial property in the final chewing gum product as claimed in claim 1.
Regarding the claim limitation of comparing without “a diluent” in the flavor composition, it is interpreted as diluent used to dilute mint flavor does not contribute any flavor by itself. This is addressed by using Winter et al. 
Winter M et al. discloses that triacetin is used in a flavor composition as diluent (col 5 lines 10-12). Therefore, triacetin diluent can be used to compare between two groups with and without mint flavor in as claimed in claim 1. It is known that as the disclosed triacetin as diluent is identical to the claimed diluent as triacetin as claimed in claim 1, therefore, the diluent will have the identical property and will serve only as diluent in place of mint flavor (without mint flavor group) in order to establish the effectiveness of mint flavor when compared to two groups together.
It is to be noted that diluent can be triacetin as disclosed by Winter et al. (col 5 lines 10-22) which can be used in such a flavor composition as is evidenced by applicants own specification which is identical to triacetin and therefore, it is evidenced that triacetin is proper diluent choice for such a flavor composition (in Specification, [0005]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Dodds et al. in view of Iscan et al. and Nielsen et al. by including the teaching of Winter M et al. to make flavor composition with triacetin because it serves in a flavor composition as diluent (col 5 lines 10-12).
It is to be noted that even if Winter et al. does not specifically mention the flavor composition comprising mint leaves and mint flavor, however, it discloses similar flavor composition and therefore, the teaching of diluent can be used to dilute similar flavoring composition.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)’.
Regarding the amended claim limitation of “wherein the flavor composition has improved micro kill as compared to a composition containing the mint leaves and a diluent without mint flavor’, it is to be noted that even if Stahl et al. does not disclose micro-kill property, however, Dodds et al. in view of Iscan et al. and Nielsen et al. disclose the composition with mint leaves and mint oil can be used as flavoring composition as discussed above and the disclosed mint leaves and mint oil are identical to claim 1 of claimed invention. Therefore, they have identical functional property. Regarding the claim limitation of “an improved micro-kill’, it is to be noted that the flavor composition comprising mint leaves and at least one mint flavor would have an
improved micro kill property as compared to a composition containing the mint leaves and a diluent without mint flavor because the disclosed components having identical structure which meet the claimed components in the claimed composition, would have the identical property of the claimed invention.
However, in addition, examiner used another secondary prior art by Iscan et al. in order to establish that mint oil (pure form) from mint plant has antimicrobial property (at least in abstract).

7. 	Regarding the amended independent claim 1, as discussed above, the antimicrobial property is contributed by mint oil is inherent as disclosed by Dodds et al. ([0081], [0084]), Stahl (col 6 lines 5-12 and col 15 lines 65-67) and NPL Iscan et al. (in NPL Iscan et al., page 3943 col 1 second paragraph and col 2 first paragraph, page 3944 col 2 para 6: in Table 2"). Therefore, 
it is within the skill of one of ordinary skill in the art to optimize the amount of mint flavor in combination with the ‘certain’ amount of mint leaves comparing with the second group having same ‘certain’ amount of mint leaves and a diluent without mint flavor in order to have the ‘microkill effect as compared to a composition containing the mint leaves without mint flavor as claimed in claim 1 and ‘reduction level of at least 1 log’ as claimed in claim 1.

8. 	Regarding claim 5, Nielsen et al. discloses that the dietary supplement can be in the form of powder which can be mint leave also (at least in [0236], [0237]). Therefore, it meets “wherein the mint leaves are ground mint leaves” as claimed in claim 5.

9. 	Regarding claim 8, Dodds et al. discloses that it can be mint oil ([0081], [0084)). It is also disclosed by NPL Iscan et al. that the mint oil having health benefit and antimicrobial effect is the natural extract from Mentha piperita L (Lamiaceae) (at least on page 3948, col 1, Under Introduction and col 2 Under “Materials and Methods).

10. 	Regarding claim 9, Dodds et al. also discloses that flavoring agent can include menthol which serves as cooling agent ([0081], [0107] e.g. menthol and mixtures thereof). Stahl further discloses the flavor composition, wherein the mint flavor comprises menthol (at least in col 5 line 59, col 15 lines 65 and example 8) and NPL lscan et al. also discloses that menthol is a component having antimicrobial effect (at least in Abstract and page 3944 col 2 last paragraph) which reads on “mint flavor comprises menthol’ of claim 9.

11.	 Regarding claim 11, Stahl discloses a confectionery product, comprising the flavor composition of claim 1 (col 1 lines 5-7, col 15 lines 65-67, example 8).

12. 	Regarding claim 13, Dodds et al. discloses that a variety of flavoring agents and ‘mixtures thereof” can be included in an amount ranging from 0.1 to 15% by weight percent of the chewing gum ([0081]) and it can include peppermint oil, natural flavoring
agent and mixtures thereof (i.e. can be mint leaves also as natural vegetable flavoring agent as disclosed by Stahl et al. (col 2 lines 8-10, col 3 lines 45-50, col 6 lines 4-12 and Example 8, col 15 lines 65-67) and NPL Iscan et al.  (in NPL Iscan et al., page 3943 col 1 second paragraph and col 2 first paragraph, page 3944 col 2 para 6: in Table 2").  It is to be noted that mint flavor composition can include broad range amount of mint leaves from the disclosure by Nielsen et al. because of its appetizer inducing effect (in Nielsen et al. [0235], [0236] e.g. 0.25 to 5.0 wt. %) and discussed above for claim 1 and claim 13 depends on claim 1. 
It is also to be noted that using the disclosures by Dodds et al., Stahl et al. in view of NPL Iscan et al. and also considering the disclosed range amount of flavorings as disclosed by Dodds et al. ([(0081], [0084]), one of ordinary skill in the art through routine experimentation can optimize the from the disclosed amount of the flavoring composition on the gum such that it can be the amount within the claimed amount of about 0.01% by weight to about 20 wt.% by weight in the chewing gum with optimal flavor, i.e. test and aroma for the consumers and having desired micro-kill property.

13. 	Regarding claims 19, 20, one of ordinary skill in the art can make stock concentrated (as desired) flavor composition e.g. in this instance, if 10X concentrated flavor composition based on the proportion amounts of mint flavor and mint leaves in the flavor composition with the teachings of combined prior arts as discussed above, which can have e.g. mint leaves 10 X of (2.5% by weight) [25% by weight stock conc.] and after dilution it will be 2.5% by weight as disclosed Nielsen et al. to perform as appetizer regulating agent (in Nielsen et al., [0235], [0236]) and rest e.g. 10 (residual 10% of Dodds flavor [0081]) x5=50 % mint oil is used in the flavor composition of Dodds et al. (in Dodds [0081] e.g. 5% is contributed by mint leaf of Nielsen et al. and residual 10% mint oil ) and 5x5=25 wt.% mint leave (5% mint leave as disclosed by Nielsen et al. ) and can use the diluted amount to be added to the respective food composition as needed. It is also to be noted that the broad disclosure by Dodds et al.  e.g. 0. 1 to 15% by weight flavor and “combinations thereof” in (at least in [0081], [0084]) can include both leaves and oil from within the range amounts and also the disclosures by Stahl et al. can consider both the mint leaves and mint oil in an amount ranging from 0.01 to 30 wt.% (at least in col 6 lines 4-12) and both of them, together, can be in chewing gum  (at least in col 15 lines 65-67, Examples 8, 9). 16/334436: I tried to 

14. 	Regarding claim 21, regarding the claim limitation of “wherein the chewing gum has less than about 250 cfu/g of mold, or less than about 250 cfu/g of yeast, or less than about 25,000 cfu/g of aerobic plate count (APC), or less than about 50 MPN/g total coliforms, or less than about 3 MPN/g of E. coli, or combinations thereof” as claimed in new claim 21, it is to be noted that even if Dodds et al. does not disclose the claim limitation of claim 21, however, Dodds et al. in view of Iscan et al. and Nielsen et al. disclose the composition with mint leaves and mint oil can be used as flavoring composition as discussed above and the disclosed mint leaves and mint oil are identical to claims 13 and 21 of claimed invention. Therefore, they have identical functional property.

Response to arguments
15.	Applicants appeal brief with the arguments as filed on 7/13/2022 have been considered. 
Examiner has considered Stahl et al. USPN 6787167 to be considered as secondary prior art to address both the mint leaves and mint oil in the chewing gum composition in order to provide their combined beneficial effect as mentioned in the office action above. Stahl is combinable and does not teach away because Stahl broadly teaches the flavor (s) amount in chewing gum can be 0.01 to 30% by weight (col 6 lines 4-15) in addition to examples 8,9 where Stahl used specific ratio between peppermint leaves and oil. However, these are specific examples only. Therefore, Stahl et al. does not teach away. Therefore, the teachings of Dodds et al., Stahl et al. and NPL Iscan et al. is proper as discussed in the office action above. 
Therefore, Stahl is combinable and does not teach away because Stahl broadly teaches the flavor (s) amount in chewing gum can be 0.01 to 30% by weight (col 6 lines 4-15). However, Stahl et al. does not specifically disclose any specific range ratio other than few examples (Examples 8,9 etc.).  Therefore, if we consider the disclosure by Stahl et al., as a whole, one of ordinary skill in the art can optimize the amounts and ratio in order to have desired taste profile. It is to be noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
 	b) Further, “non-preferred disclosures can be used. A non -preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
It is to be noted that and as mentioned in the office action above, that Dodds discloses more than one (combinations thereof) as taste and antimicrobial and range 0.01 to 30 wt.% ([0081], [0084]), Stahl discloses combinations of leaves and oil in chewing and other than examples (col 15 lines 65-67 Exs. 8,9) the range can be broad and NPL Iscan teaches that one of ordinary skill can optimize by including further the teaching of Iscan for how much is needed for desired MIC value (i.e. killing effect of microbes compared to antibiotic as reference point). These three refs are sufficient. However, additionally, Nielsen et al. is used to address that mint leaves has additional benefit as appetite regulation at a disclosed range value which can be considered to optimize from the disclosed value to have the specific benefit from mint leaf.
Therefore, examiner used two approaches: (a) Dodds et al. US 2006/0013779 in view of Stahl et al. USPN 6787167 B1 in view of NPL Iscan et al. and (b) Dodds et al. US 2006/0013779 in view of Stahl et al. USPN 6787167 B1 in view of NPL Iscan et al. and in view of Nielsen et al. 2013/0004601 to address the ratio between the amount of mint flavor and mint leaves ranges from 1.3:1 to 5:1 as claimed in claim 1. 
Regarding further arguments in relation to the “Unexpected result”, it is to be noted that the examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, at least, if we consider Table 4 from specification as argued by the applicants (in Appeal Brief, page 12), it is noted that ‘flavor blends’ of experimental samples 3A and 3B (Table 4) provide reduced cfu/g at least for [APC] compared to control groups (Table 5). However, these 3A and 3B have identical and only one ratio (mint flavor: ground mint leaves =71%/29%) but having treatment times one week and two weeks (double) which shows double reduction (about, 4500 vs 2400 cfu/g with (Table 5). However, this one ratio is only one point from the claimed range ratio from 1.3:1 to 5:1 as claimed in claim 1. Therefore, and as discussed above, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356.

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792